DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16347975, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically: for claims 36 and 37 the prior-filed application does not disclose the dielectric fluid comprises dimethyl malonate; and for claim 51 the prior-filed application does not disclose the dielectric fluid comprises dimethyl malonate, methylpropyl malonate, dimethyl methylmalonate, methylethyl methylmalonate, diethyl methylmalonate, methylpropyl methylmalonate, ethylpropyl methylmalonate, dipropyl methylmalonate, dimethyl ethylmalonate, methylethyl ethylmalonate, diethyl ethylmalonate, methylpropyl ethylmalonate, ethylpropyl ethylmalonate, dipropyl ethylmalonate, or a mixture of any two or more thereof. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 35 is objected to because of the following informalities:  
Claim 35 should be amended to “The electrostatic machine of claim 34, wherein the dielectric fluid consists essentially of: a high dielectric malonate, or a high dielectric malonate and.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 34 of instant application
Claim 1 of US11114951
An electrostatic machine comprising: 
a drive electrode and a stator electrode separated by a gap and forming a capacitor, wherein the drive electrode is configured to move with respect to the stator electrode; 
a housing configured to enclose the drive electrode and the stator electrode, wherein the stator electrode is fixed to the housing; and 
a dielectric fluid that fills a void defined by the housing, the drive electrode, and the stator electrode, 











wherein the dielectric fluid comprises a malonate.
An electrostatic machine comprising: 
a drive electrode and a stator electrode separated by a gap and forming a capacitor, wherein the drive electrode is configured to move with respect to the stator electrode; 
a housing configured to enclose the drive electrode and the stator electrode, wherein the stator electrode is fixed to the housing; and 
a dielectric fluid that fills a void defined by the housing, the drive electrode, and the stator electrode, 

wherein the dielectric fluid comprises an ester; 
wherein: 
the ester is a compound of formula R—C(O)O—R′ or ROC(O)CR″C(O)OR′, wherein R, R′, and R″ are individually a substituted or unsubstituted C.sub.1-C.sub.10 alkyl or C.sub.2-C.sub.12 alkenyl group; 
or 
the ester is a high dielectric malonate.
Claim 35 of the instant application
Claim 1 of US11114951 (last six lines)
The electrostatic machine of claim 34, wherein the dielectric fluid consists essentially of a high dielectric malonate, and, optionally, an additive.
wherein the dielectric fluid comprises an ester; 
wherein: 
the ester is a compound of formula R—C(O)O—R′ or ROC(O)CR″C(O)OR′, wherein R, R′, and R″ are individually a substituted or unsubstituted C.sub.1-C.sub.10 alkyl or C.sub.2-C.sub.12 alkenyl group; 
or 
the ester is a high dielectric malonate.
(note: claim 1 reads on claim 35 when the additive is optional)


Claims 36, 37, 38 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7/6/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 36 of the instant application
Claim 7/6/1 of US11114951

The electrostatic machine of claim 34, wherein the dielectric fluid comprises 












dimethyl malonate, diethyl malonate, diethylethyl malonate, methylethyl malonate, ethylpropyl malonate, dipropyl malonate, or a mixture of any two or more thereof.
(claim 1-last six lines)
wherein the dielectric fluid comprises an ester; 
wherein: 
the ester is a compound of formula R—C(O)O—R′ or ROC(O)CR″C(O)OR′, wherein R, R′, and R″ are individually a
substituted or unsubstituted C.sub.1-C.sub.10 alkyl or C.sub.2-C.sub.12 alkenyl group; 
or 
the ester is a high dielectric malonate.

 (claim 7)
The electrostatic machine of claim 6, wherein the ester is diethyl malonate, diethylethyl malonate, methylethyl malonate, ethylpropyl malonate, dipropyl malonate, or a mixture of any two or more thereof.
Claim 37 of the instant application
Claim 7/6/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid comprises 













dimethyl malonate, diethyl malonate, diethylethyl malonate, methylethyl malonate, dipropyl malonate, or a mixture of any two or more thereof.
(claim 1-last six lines)
wherein the dielectric fluid comprises an ester; 
wherein: 
the ester is a compound of formula R—C(O)O—R′ or ROC(O)CR″C(O)OR′, wherein R, R′, and R″ are individually a
substituted or unsubstituted C.sub.1-C.sub.10 alkyl or C.sub.2-C.sub.12 alkenyl group; 
or 
the ester is a high dielectric malonate.

 (claim 7)
The electrostatic machine of claim 6, wherein the ester is diethyl malonate, diethylethyl malonate, methylethyl malonate, ethylpropyl malonate, dipropyl malonate, or a mixture of any two or more thereof.
Claim 38 of the instant application
Claim 7/6/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid comprises 













diethyl malonate, diethylethyl malonate, methylethyl malonate, dipropyl malonate, or a mixture of any two or more thereof.
(claim 1-last six lines)
wherein the dielectric fluid comprises an ester; 
wherein: 
the ester is a compound of formula R—C(O)O—R′ or ROC(O)CR″C(O)OR′, wherein R, R′, and R″ are individually a
substituted or unsubstituted C.sub.1-C.sub.10 alkyl or C.sub.2-C.sub.12 alkenyl group; or 
the ester is a high dielectric malonate.
 (claim 7)
The electrostatic machine of claim 6, wherein the ester is diethyl malonate, diethylethyl malonate, methylethyl malonate, ethylpropyl malonate, dipropyl malonate, or a mixture of any two or more thereof.
Claim 51 of the instant application
Claim 7/6/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid comprises 












dimethyl malonate, methylethyl malonate, diethyl malonate, methylpropyl malonate, ethylpropyl malonate, dipropyl malonate, dimethyl methylmalonate, methylethyl methylmalonate, diethyl methylmalonate, methylpropyl methylmalonate, ethylpropyl methylmalonate, dipropyl methylmalonate, dimethyl ethylmalonate, methylethyl ethylmalonate, diethyl ethylmalonate, methylpropyl ethylmalonate, ethylpropyl ethylmalonate, dipropyl ethylmalonate, or a mixture of any two or more thereof.
(claim 1-last six lines)
wherein the dielectric fluid comprises an ester; 
wherein: 
the ester is a compound of formula R—C(O)O—R′ or ROC(O)CR″C(O)OR′, wherein R, R′, and R″ are individually a
substituted or unsubstituted C.sub.1-C.sub.10 alkyl or C.sub.2-C.sub.12 alkenyl group; or 
the ester is a high dielectric malonate.

 (claim 7)
The electrostatic machine of claim 6, wherein the ester is diethyl malonate, diethylethyl malonate, methylethyl malonate, ethylpropyl malonate, dipropyl malonate, or a mixture of any two or more thereof.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 39 of the instant application
Claim 8/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises a compound having a carbonate moiety, a nitrile substituted heteroaromatic solvent; a solvent having cyclic structure and a moiety represented as —OC(O)N—, a fluorinated acyclic hydrocarbon, or solvent comprising a sulfonyl group.
The electrostatic machine of claim 1, wherein the dielectric fluid further comprises a compound having a carbonate moiety, a nitrile substituted heteroaromatic solvent; a solvent having cyclic structure and a moiety represented as—OC(O)N—, a fluorinated acyclic hydrocarbon, or solvent comprising a sulfonyl group.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 40 of the instant application
Claim 9/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises a nitrile substituted heteroaromatic solvent.
The electrostatic machine of claim 1, wherein the dielectric fluid further comprises a nitrile substituted heteroaromatic solvent.


Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 41 of the instant application
Claim 10/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises about 10 wt % 2-pyridinecarbonitrile and about 90 wt % propylene carbonate.
10. The electrostatic machine of claim 1, wherein the dielectric fluid further comprises about 10 wt % 2-pyridinecarbonitrile and about 90 wt % propylene carbonate.


Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 42 of the instant application
Claim 11/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises 3-methyl-2-oxazolidinone, 3-ethyl-2-oxazolidinone, or 3-methyl-1,3-oxazinan-2-one.
The electrostatic machine of claim 1, wherein the dielectric fluid further comprises 3-methyl-2-oxazolidinone, 3-ethyl-2-oxazolidinone, or 3-methyl-1,3-oxazinan-2-one.

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 43 of the instant application
Claim 12/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dipropyl carbonate, propylene carbonate, methyl butyrate, γ-butyrolactone, N-methylpyrrolidinone, vinylene carbonate, dioxolane, δ-butyrolactone, diethyl ether, or a mixture of any two or more thereof.
The electrostatic machine of claim 1, wherein the dielectric fluid further comprises ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dipropyl carbonate, propylene carbonate, methyl butyrate, γ-butyrolactone, N-methylpyrrolidinone, vinylene carbonate, dioxolane, δ-butyrolactone, diethyl ether, or a mixture of any two or more thereof.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 44 of the instant application
Claim 13/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises propylene carbonate having a purity of greater than 99%.
The electrostatic machine of claim 1, wherein the dielectric fluid further comprises propylene carbonate having a purity of greater than 99%.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 45 of the instant application
Claim 14/1 of US11114951
The electrostatic machine of claim 34, wherein the drive electrode and the stator electrode each comprise a passivation layer formed using a second dielectric in the gap between the drive electrode and the stator electrode, and wherein the second dielectric fluid comprises less than 99 wt % propylene carbonate.
The electrostatic machine of claim 1, wherein the drive electrode and the stator electrode each comprise a passivation layer formed using a second dielectric in the gap between the drive electrode and the stator electrode, and wherein the second dielectric fluid comprises less than 99 wt % propylene carbonate.

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 46 of the instant application
Claim 15/1 of US11114951
The electrostatic machine of claim 34, further comprising a current sourced inverter configured to convert direct current power into alternating current power via a plurality of switches, wherein the current sourced inverter is configured to provide the alternating current power across the drive electrode and the stator electrode, and wherein no passive electrical components are electrically connected between the drive electrode, the stator electrode, and the plurality of switches.
The electrostatic machine of claim 1, further comprising a current sourced inverter configured to convert direct current power into alternating current power via a plurality of switches, wherein the current sourced inverter is configured to provide the alternating current power across the drive electrode and the stator electrode, and wherein no passive electrical components are electrically connected between the drive electrode, the stator electrode, and the plurality of switches.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 47 of the instant application
Claim 16/1 of US11114951
The electrostatic machine of claim 34, further comprising a voltage sourced inverter configured to convert direct current power into alternating current power via a plurality of switches, wherein a plurality of inductors is electrically connected between the drive electrode, the stator electrode, and the plurality of switches.
The electrostatic machine of claim 1, further comprising a voltage sourced inverter configured to convert direct current power into alternating current power via a plurality of switches, wherein a plurality of inductors is electrically connected between the drive electrode, the stator electrode, and the plurality of switches.

Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 48 of the instant application
Claim 17/1 of US11114951
he electrostatic machine of claim 34, wherein the drive electrode comprises a drive plate, and wherein the stator electrode comprises a stator plate, and wherein the drive plate and the stator plate are parallel.
The electrostatic machine of claim 1, wherein the drive electrode comprises a drive plate, and wherein the stator electrode comprises a stator plate, and wherein the drive plate and the stator plate are parallel.

Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 49 of the instant application
Claim 18/1 of US11114951
The electrostatic machine of claim 34, wherein the housing comprises at least one of polypropylene, acetal, ultra-high-molecular-weight (UHMW) polyethylene, polyetherimide, and polytetrafluoroethylene (PTFE).
The electrostatic machine of claim 1, wherein the housing comprises at least one of polypropylene, acetal, ultra-high-molecular-weight (UHMW) polyethylene, polyetherimide, and polytetrafluoroethylene (PTFE).

Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19/1 of U.S. Patent No. 11114951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 50 of the instant application
Claim 19/1 of US11114951
The electrostatic machine of claim 34, wherein the dielectric fluid further comprises a drag reducing agent selected from the group consisting of poly-isobutylene, polyethylene oxide, polyacrylamide, polysaccharides, surfactants, solid particle suspensions, and a combination of any two or more thereof.
The electrostatic machine of claim 1, wherein the dielectric fluid further comprises a drag reducing agent selected from the group consisting of poly-isobutylene, polyethylene oxide, polyacrylamide, polysaccharides, surfactants, solid particle suspensions, and a combination of any two or more thereof.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834